Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim 1-8 and 12-16 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by OOUR (US 2017/0314903 A1).


    PNG
    media_image1.png
    683
    897
    media_image1.png
    Greyscale

3	Regarding to claim 1, OOUR discloses an apparatus for tensioning a fastener while measuring displacement of the fastener relative to a female threaded member, the apparatus comprising: 
a driver extension (Fig. 1-6 Item 10 discloses a bushing 10 with a hole or channel in Paragraph [0006]) having an interior channel (Fig. 1-6 Item 10 discloses a bushing  with a hole or channel in Paragraph [0006]) aligned along the driver extension's central cylindrical axis, open to a socket driver at an output end of the driver extension;
a measurement probe (Fig. 1-6 Item 110 discloses the spindle 110 inside bushing 10 in Paragraph [0034]) in the interior channel, coupled to a measurement indicator (Fig. 1-6 Item 112 discloses the pin 112 is then passed through the guide slit 11 and attached to the spindle 110 in Paragraph [0034]) on an exterior of the driver extension (Fig. 1-6 Item 10 ) by a coupling that moves the measurement indicator in proportion to movement of the measurement probe (Fig. 1-6 Item 112 discloses the pin 112 moves with the spindle 110 in Paragraph [0034]) and
a measurement gauge (Fig. 1-6 Item 11 discloses the guide slit 11 in Paragraph [0034]) coupled to an exterior of the driver extension (Fig. 1-6 Item 10) that gauges displacement of the measurement indicator (Fig. 1-6 Item 112 discloses spindle 110 to move forward and rearward in an axial direction, and detects displacement of the spindle 110 in Paragraph [0054])

4	Regarding to claim 2, OOUR discloses the apparatus of claim 1, further comprising a pair of bearings (Fig. 1-6 Item 11o discloses the spindle 110 may include one or more roller bearings may be employed as the bearing in Paragraph [0058]) fitted to the shaft and holding the measurement gauge (Fig. 1-6 Item 11 discloses the guide slit 11 in Paragraph [0034]) there between.

5	Regarding to claim 3, OOUR discloses an apparatus of claim 1, wherein the measurement indicator comprises one of a linear gauge or a dial indicator Fig. 1-6 Item 112 discloses the pin 112 acts as dial indicator in Paragraph [0034]).

6	Regarding to claim 4, OOUR discloses an apparatus of claim 1, wherein the coupling comprises a positioning bracket (Fig. 1-6 Item 111 discloses the screw holds 112 in place) is for holding the measurement indicator (Fig. 1-6 Item 112) and configured to slide along an exterior of the driver extension. Fig. 1-6 Item 112 discloses the screw 111 is provided perpendicular such that the ZS axis passes through the center of the spindle 110 in Paragraph [0037]).

7	Regarding to claim 5, OOUR discloses an apparatus of claim 4, wherein the coupling further comprises a gauge positioning ring (Fig. 1-7 Item 221 discloses a guide cylinder 221 in Paragraph [0059]) configured to slide along an exterior of the driver extension (Fig. 1-7 Item 10 discloses a bushing 10 with a hole or channel in Paragraph [0006]).

8	Regarding to claim 6, OOUR discloses an apparatus of claim 5, wherein the gauge positioning ring  (Fig. 1-7 Item 221 discloses a guide cylinder 221 in Paragraph [0059]) is coupled to the measurement probe (Fig. 1-6 Item 110 discloses the spindle 110 inside bushing 10 in Paragraph [0034]) via an opening (Fig. 1-6 Item 11 discloses the guide slit 11 in Paragraph [0034]) in an exterior wall of the driver extension (Fig. 1-6 Item 10).

9	Regarding to claim 7, OOUR discloses the apparatus of claim 5, wherein the opening (Fig. 1-6 Item 11 discloses the guide slit or opening 11 in Paragraph [0034]) comprises a slot aligned parallel to the central cylindrical axis (Fig. 1-6 Item 11 discloses the guide slit 11 in Paragraph [0034]).

10	Regarding to claim 8, OOUR discloses the apparatus of claim 4, wherein the coupling further comprises a spring (Fig. 1-6 Item 420 discloses a spring washer instead of the rubber bushing 420 in Paragraph [0084]) positioned to urge the measurement probe out of the driver extension (Fig. 1-6 Item 10 discloses a bushing 10 with a hole or channel in Paragraph [0006]).

11	Regarding to claim 12, OOUR discloses the apparatus of claim 1, wherein the driver extension (Fig. 1-6 Item 10 discloses a bushing 10 with a hole or channel in Paragraph [0006]) comprises, on an end opposite to the output (Fig. 1-6 Item 113 discloses output side])  end, an input end with a polygonal socket (Fig. 1-6 discloses a triangular shaped input ]) for receiving a corresponding driver.

12	Regarding to claim 13, OOUR discloses the apparatus of claim 1, further comprising a driver adaptor (Fig. 1-6 Item 113 discloses an attachment component in Paragraph [0038]) coupled to the output end of the driver extension (Fig. 1-6 Item 10 discloses a bushing 10 with a hole or channel in Paragraph [0006]).

13	Regarding to claim 14, OOUR discloses the apparatus of claim 12, wherein the driver adaptor (Fig. 1-6 Item 113 ) comprises a drive bit having a centrally-disposed through hole for accommodating the measurement probe (Fig. 1-6 Item 110).
14	Regarding to claim 15, OOUR discloses the apparatus of claim 1, wherein the measurement gauge (Fig. 1-6 Item 11 discloses the guide slit 11 in Paragraph [0034]) comprises an electronic gauge unit (Fig. 1-6 Item 320 discloses the detection head 320 will shift, which destabilizes the detection accuracy by that amount.  in Paragraph [0009]) configured to sense linear displacement of the measuring indicator (Fig. 1-6 Item 112 discloses the pin 112 is then passed through the guide slit 11 and attached to the spindle 110 in Paragraph [0034]).

15	Regarding to claim 16 OOUR discloses the method for tensioning a fastener, comprising: 
driving a female threaded member (Fig. 1-7 Item 430 discloses a the eccentric nut 430  Paragraph [0069]) along a threaded rod (Fig. 1-7 Item 421 & 414  discloses a a second male screw Paragraph [0068]) using a driver extension (Fig. 1-7 Item 10 or 110 discloses a bushing 10 with a hole or channel in Paragraph [0006]) that includes an interior channel holding (Fig. 1-7 Item 10 discloses a bushing  with a hole or channel in Paragraph [0006]) a measurement probe (Fig. 1-6 Item 110 discloses the spindle 110 inside bushing 10 in Paragraph [0034]) coupled to a measurement indicator (Fig. 1-6 Item 112 discloses the pin 112 is then passed through the guide slit 11 and attached to the spindle 110 in Paragraph [0034]) on an exterior of the driver extension (Fig. 1-7 Item 10 or 110 discloses a bushing 10 with a hole or channel in Paragraph [0006]); and
holding the measurement probe (Fig. 1-6 Item 110 discloses the spindle 110 inside bushing 10 in Paragraph [0034]) against an end of the threaded rod (Fig. 1-7 Item 421 & 414  discloses a second male screw Paragraph [0068]) via an opening in the female threaded member (Fig. 1-7 Item 430 discloses the eccentric nut 430  Paragraph [0069]); and
reading the measurement gauge (Fig. 1-6 Item 11 discloses the guide slit 11 in Paragraph [0034]) coupled to an exterior of the driver extension that gauges displacement of the measurement indicator (Fig. 1-6 Item 112 discloses the pin 112 is then passed through the guide slit 11 and attached to the spindle 110 in Paragraph [0034]) without removing the driver extension from the female threaded member Fig. 1-7 Item 430 discloses a the eccentric nut 430  Paragraph [0069]).


Claim Rejections - 35 USC § 103
16	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


17  Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over OOUR (US 2017/0314903 A1) in view of Ginggen (US 5,189,796 A).
Regarding independent claim 9, OOUR teaches the apparatus of claim 8, 
OOUR fails to teach wherein the coupling further comprises a positioning shaft interposed between the spring and the measurement probe.
Ginggen teaches wherein the coupling further comprises a positioning shaft (Fig. 3 Item 45 discloses  position shaft) interposed between the spring (Fig. 3 Item 54 discloses  spring) and the measurement probe (Fig. 3 Item 44 discloses  measurement probe). 
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify a linear gage in OOUR to include a positioning shaft interposed between the spring and the measurement probe. as taught by Ginggen in order to relative position of the members being shown here as substantially at the mid-course of this rod.

Regarding independent claim 10, OOUR teaches the apparatus of claim 8, 
OOUR fails to teach wherein the spring comprises a coil spring
Ginggen teaches wherein the spring comprises a coil spring (Fig. 3 Item 54 discloses  spring).
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify a linear gage in OOUR to include a positioning shaft interposed between the spring and the measurement probe. as taught by Ginggen in order to relative position of the members being shown here as substantially at the mid-course of this rod.

Regarding independent claim 11, OOUR teaches the apparatus of claim 9, 
OOUR fails to teach wherein the positioning shaft is connected to the measurement probe and is configured to guide sliding motion of the measurement probe inside the driver extension
Ginggen teaches wherein the positioning shaft (Fig. 3 Item 45 discloses  position shaft) is connected to the measurement probe (Fig. 3 Item 44 discloses  measurement probe). and is configured to guide sliding motion of the measurement probe inside the driver extension (Fig. 1 Item 1 discloses  cylindrical body).
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify a linear gage in OOUR to include a positioning shaft interposed between the spring and the measurement probe. as taught by Ginggen in order to relative position of the members being shown here as substantially at the mid-course of this rod.

18  Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over OOUR (US 2017/0314903 A1) in view of McMaster (US 3,650,016 A).
Regarding independent claim 17, OOUR teaches the method of claim 16. 
OOUR fails to teach tightening the female threaded member until the measurement gauge indicates a desired amount of displacement.
McMaster teaches tightening the female threaded member until the measurement gauge indicates a desired amount of displacement. (Fig. 1 discloses tightening said female portion finger-tight against said surface of said material in Col 6 Lines [0054-0060]).
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify a linear gage in OOUR to include a digital display . as taught by McMaster in order to relative position of the members being shown here as substantially at the mid-course of this rod.
Regarding independent claim 18, OOUR teaches the method of claim 16.
OOUR fails to teach loosening the female threaded member if the measurement gauge indicates more than a desired amount of displacement.
McMaster teaches loosening the female threaded member if the measurement gauge indicates more than a desired amount of displacement. (Fig. 1 discloses tightening or loosening  said female portion finger-tight against said surface of said material in Col 6 Lines [0054-0060]).
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify a linear gage in OOUR to include a digital display . as taught by McMaster in order to relative position of the members being shown here as substantially at the mid-course of this rod.

    PNG
    media_image2.png
    628
    847
    media_image2.png
    Greyscale

19  Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over OOUR (US 2017/0314903 A1) in view of Weissinge (US 2007//0214675 A1).
Regarding independent claim 19, OOUR teaches the method of claim 16, 
OOUR fails to teach wherein reading the measurement gauge further comprises viewing an electronic display on the gauge unit.
Weissinge teaches wherein reading the measurement gauge further comprises viewing an electronic display on the gauge unit (Fig. 1-5 Item 3 & 11 discloses a micrometer screw gauge 3 and measuring device 9 having a display 11 in Paragraph [0024-0025]).
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify a linear gage in OOUR to include a digital display . as taught by Weissinge in order to relative position of the members being shown here as substantially at the mid-course of this rod.

Regarding independent claim 20, OOUR teaches the method of claim 16, 
OOUR fails to teach transmitting measurement data from the measurement gauge to an independent electronic device using a wireless connection.
Weissinge teaches transmitting measurement data from the measurement gauge to an independent electronic device using a wireless connection. (Fig. 1-5 Item 3, 32, & 11 discloses a micrometer screw gauge 3 and measuring device 9 having a display 11 and transmitter 32 in Paragraph [0024-0025]).
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify a linear gage in OOUR to include a digital display . as taught by Weissinge in order to relative position of the members being shown here as substantially at the mid-course of this rod.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT J ANDREWS whose telephone number is (571)272-6101. The examiner can normally be reached 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy NGUYEN can be reached on (571)272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT J ANDREWS/Examiner, Art Unit 2868                                                                                                                                                                                                        

/LEE E RODAK/Primary Examiner, Art Unit 2868